t c memo united_states tax_court laura denise contreras petitioner v commissioner of internal revenue respondent docket no filed date bruce a mcgovern jeffrey a gold and heidi a weelborg student for petitioner susan m fenner and christina d sullivan for respondent memorandum findings_of_fact and opinion paris judge pursuant to sec_6015 petitioner seeks review of respondent’s determination that she is not entitled to relief from joint_and_several_liability under sec_6015 for and with respect to unpaid tax reported on the joint federal_income_tax returns she filed with her former spouse efigenio contreras findings_of_fact some facts have been stipulated and are so found the stipulated facts and the exhibits are incorporated herein by this reference petitioner resided in texas when she timely filed her petition i background petitioner and mr contreras were married on date under a license issued in harris county texas and during their marriage had two children petitioner stayed at home and cared for their children mr contreras owned and operated a sole_proprietorship ec construction which was the only 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure source_of_income during the marriage in petitioner filed for divorce and on date the divorce became final ii liberty county properties lot sec_12 and on date mr contreras and petitioner acquired by warranty deed a property in liberty county texas lot before their marriage mr contreras acquired an ownership_interest in the lot next to lot lot on date petitioner and mr contreras applied for a loan to build a home on lot the loan was denied because mr contreras did not have clear title to lot during the application process petitioner learned mr contreras was still married to another woman by common_law and his common_law wife’s name was also on the deed to lot mr contreras had failed to divorce his common_law wife before obtaining a marriage license in texas to marry petitioner on date almost five years after marrying petitioner mr contreras obtained a divorce decree from his common_law wife which was entered by the 75th judicial district_court of liberty county texas the decree granted lot to mr contreras on date mr contreras transferred a one-half interest in lot to petitioner petitioner and mr contreras did not have another wedding nor did they obtain a new marriage license petitioner and mr contreras continued to live together after he obtained a judicial divorce of his common_law marriage over the next several years without a building loan mr contreras used surplus construction materials from his construction business to build their home on lot iii spousal abuse during the marriage mr contreras abused petitioner the police were called to the home many times over several years leading up to the divorce and after their daughter witnessed mr contreras’ aggressive abusive behavior towards petitioner he threw items at petitioner kicked in a bedroom door damaged property threw petitioner’s possessions outside the home and broke mirrors along with other aggressive physical acts mr contreras was also verbally abusive on several occasions the abuse was so severe petitioner took their children and left the home to stay with her grandmother mr contreras was frequently out of town working on construction sites and when home he was often intoxicated on one occasion mr contreras was arrested for intoxication after the police were called to the home petitioner stated she was afraid he would come home and beat her on date petitioner obtained a temporary restraining order against mr contreras for two weeks petitioner learned that mr contreras was having an affair with yet another woman iv divorce in petitioner filed for divorce from mr contreras petitioner received custody of the couple’s two minor children the final divorce decree entered by the 75th judicial district_court of liberty county texas included a protective provision for the preservation and protection of petitioner and her minor children while they lived in the home after the divorce even with protective provisions in place petitioner had to call the police regarding mr contreras’ continuing abusive behavior at the time petitioner’s divorce became final in date the decree distributed to petitioner as her separate_property a one-half interest in lot and a one-half interest in lot the divorce court awarded petitioner an additional dollar_figure if mr contreras failed to pay the awarded amount on or before date the decree allowed for judicial foreclosure on his one-half interests in lot sec_12 and to satisfy the judgment on date after failing to make the payment mr contreras by warranty deed transferred his one- half interests in lot sec_12 and to petitioner with the assistance of counsel and in satisfaction of the divorce decree judgment the conveyance was subject_to the internal revenue service’s irs lien outstanding against mr contreras the warranty deed recorded in the public records of liberty county granted mr contreras’ one-half interests subject_to liens of record on lot sec_12 and to petitioner the liberty county appraisal district valued lot at dollar_figure which included a mobile home valued at dollar_figure lot on which petitioner and their children resided was valued at dollar_figure v federal tax_liens on date before the divorce was final and before the property was transferred a notice of lien was filed and recorded against mr contreras’ property and assets in liberty county on the basis of liabilities from a substitute return the irs had prepared using mr contreras’ income on date the u s department of justice filed a complaint in the u s district_court for the eastern district of texas district_court against mr contreras seeking to obtain a judgment and judicial foreclosure sale of lot sec_12 and the complaint also sought to foreclose on petitioner’s homestead interest in lot in date the irs began an audit for mr contreras’ and tax years on date mr contreras filed his and tax returns claiming head_of_household status on date petitioner and mr contreras filed amended joint returns for and on date petitioner and mr contreras filed joint returns for and on date after the joint returns were filed the complaint in district_court was amended to include petitioner and mr contreras’ joint tax_liabilities for through and mr contreras’ individual tax_liabilities for through vi irs audit at some point during the irs audit petitioner was represented by the same counsel as her ex-husband even though they had been divorced for almost months and a protective provision was in place neither the power_of_attorney nor a conflict waiver is in the record during interactions with the irs petitioner tried to ask the irs agent questions because she did not understand why she had to file joint tax returns with her ex-husband nor did she understand the amounts reported on the returns or why she had to sign a return for a year already in collection in district_court the irs agent declined to respond and redirected her to counsel paid for by mr contreras petitioner was instructed to sign the returns as to form but felt pressured into signing them she made handwritten notes on the and tax returns next to her signature stating as to form at the time of signing the joint returns petitioner’s minor children still lived at home and the protective provision remained in place vii expenses and financial responsibility petitioner knew mr contreras had financial difficulties however mr contreras was the sole financial provider during the marriage and had been responsible for tax filings and payments during the marriage he had paid all previous tax_liabilities since and was current through petitioner believed her ex-husband would pay the liabilities as he had previously paid all tax_liabilities at the time of signing the return petitioner had been divorced from mr contreras for almost months and did not have knowledge of his current income or employment before the divorce petitioner had signatory authority on mr contreras’ business account to transfer money into a joint checking account to pay household bills but she did so only with his permission during the marriage petitioner did not have nor could she obtain access to mr contreras’ construction records because she was not named as a principal in the construction business mr contreras conducted his business without petitioner’s assistance or involvement the divorce decree terminating petitioner and mr contreras’ marriage allocated financial responsibility the divorce decree was issued after the irs notice of lien was filed of record with respect to mr contreras’ income_tax_liability the divorce decree distributed undivided one-half interests in lot sec_12 and to petitioner and mr contreras and referenced the irs notice of lien that had been filed against mr contreras for his tax_liability the decree specifically excluded the irs lien from petitioner’s list of liabilities in addition mr contreras was ordered to pay all liabilities related to his construction business and all other community debts petitioner was ordered to pay all notes excluding irs liens secured_by the property awarded to her and all charge accounts and credit cards in her name petitioner did not receive any portion of mr contreras’ business_assets or his residence in mexico petitioner has some education that allowed her to work part time in a medical office after the divorce from to for dollar_figure per hour but she has not worked since that time petitioner has relied on child_support payments to meet her basic living needs the child_support records indicate her average monthly child_support has been approximately dollar_figure mr contreras has been making child_support payments sporadically and is still in arrears viii request for relief on date petitioner submitted a form_8857 request for innocent spouse relief requesting relief for through petitioner declared on her form_8857 that she signed the returns under duress and was a victim of spousal abuse petitioner declared on her form_8857 that her monthly expenses were approximately dollar_figure her monthly income was approximately dollar_figure which included government assistance in addition petitioner receives average monthly child_support payments of dollar_figure petitioner’s income and expenses are substantially the same as when she submitted the form_8857 as of date petitioner’s tax_liabilities including accrued penalties and interest from the joint federal_income_tax returns for and were approximately year total liability dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date the irs issued a final appeals determination denying petitioner’s request for innocent spouse relief for and on date petitioner timely filed a petition with this court seeking review of respondent’s notice_of_determination a certified copy of the notice of filing of petition and right to intervene were served on mr contreras on date mr contreras did not file a notice of intervention with the court petitioner has timely filed federal_income_tax returns for the tax years since her divorce opinion generally married taxpayers may elect to file joint federal_income_tax returns sec_6013 sec_6013 provides that if a joint_return is filed each spouse is jointly and severally liable for the entire tax due for that year a requesting spouse may be relieved from joint_and_several_liability under sec_6015 however if certain conditions are met except as otherwise provided in sec_6015 the requesting spouse generally bears the burden_of_proof rule a 119_tc_306 aff’d 101_fedappx_34 6th cir sec_6015 grants the commissioner discretion to relieve an individual from joint liability where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency subsections b and c of sec_6015 apply only in the case of an understatement_of_tax or any deficiency in tax and do not apply in the case of underpayments of tax reported on joint returns sec_6015 c when the liability arises from an underpayment_of_tax reported as due on a joint_return relief is available only under sec_6015 see sec_6015 c f 121_tc_73 see also block v commissioner t c petitioner has requested relief from joint_and_several_liability under sec_6015 as directed by sec_6015 the commissioner has prescribed procedures to determine whether a requesting spouse is entitled to equitable relief from joint_and_several_liability those procedures are set forth in revproc_2013_34 sec_4 2013_43_irb_397 although the court considers those procedures when reviewing the commissioner’s determination the court is not bound by them 136_tc_432 rogers v commissioner tcmemo_2018_53 at the court’s determination ultimately rests on an evaluation of all the facts and circumstances 132_tc_203 when the court reviews a determination by the commissioner denying relief under sec_6015 both the standard and scope of review are de novo porter v commissioner t c pincite pursuant to revproc_2013_34 sec_4 the commissioner conducts a multistep analysis when determining whether a requesting spouse is entitled to equitable relief under sec_6015 see revproc_2013_34 sec_4 and the requirements for relief under revproc_2013_34 supra are categorized as threshold or mandatory requirements streamlined elements and equitable factors a requesting spouse must satisfy each threshold requirement to be considered for relief see id sec_4 i r b pincite- if the requesting spouse meets the threshold requirements the commissioner will grant equitable relief if the requesting spouse meets each streamlined element see id sec_4 i r b pincite otherwise the commissioner will determine whether equitable relief is appropriate by evaluating the equitable factors see id sec_4 i r b pincite i threshold requirements the requesting spouse must meet seven threshold requirements to be considered for relief under sec_6015 revproc_2013_34 sec_4 those requirements are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse id the only threshold requirement in dispute is sec_4 respondent contends that lot sec_12 and were transferred between petitioner and mr contreras as part of a fraudulent scheme petitioner argues that the assets were transferred pursuant to a court-ordered divorce decree judgment subject_to the irs liens of record and were therefore not part of a fraudulent scheme sec_1_6015-1 income_tax regs states that a fraudulent scheme includes a scheme to defraud the service or another third party the basic badges_of_fraud include an intent to misrepresent conceal or hide information from a party see 317_us_492 91_tc_874 this court has previously found there to be a fraudulent scheme when spouses transferred property with the intent to hide such transfers see chen v commissioner tcmemo_2006_160 wl at finding that transfers to hide the trail of fraud and fraudulent intent precluded relief under sec_6015 here the transfer was made to satisfy a judicial foreclosure due to mr contreras’ failure to pay petitioner dollar_figure as awarded in the divorce decree the transfer was made with the assistance and guidance of petitioner’s divorce attorney it was recorded publicly 2rev proc sec_4 2013_43_irb_397 does not define fraudulent scheme in liberty county and was subject_to public inspection the court finds there was no intent to misrepresent conceal or hide this transaction from the irs rather the intent of the transfer was to satisfy a court-ordered judgment pursuant to the divorce decree and subject_to the irs liens of record accordingly petitioner satisfies the threshold requirements ii streamlined determination elements if the threshold requirements are satisfied revproc_2013_34 sec_4 sets forth the following requirements that a requesting spouse must satisfy to qualify for a streamlined determination by the commissioner granting relief under sec_6015 the requesting spouse is no longer married to the nonrequesting spouse on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in the case of an underpayment the requesting spouse did not know or have reason to know that the nonrequesting spouse would not or could not pay the tax reported on the joint_return as of the date the return was filed or the date the requesting spouse reasonably believed the return was filed the requesting spouse must establish she satisfies each of the three elements to receive a streamlined determination granting relief revproc_2013_34 sec_4 a marital status for purposes of this element a requesting spouse will be treated as being no longer married to the nonrequesting spouse if the requesting spouse is divorced from the nonrequesting spouse see revproc_2013_34 sec_4 a i the 75th judicial district_court of liberty county texas granted petitioner and mr contreras a divorce in date they were divorced both before petitioner filed her request for innocent spouse relief and before she filed joint federal_income_tax returns with mr contreras accordingly petitioner satisfied this element b economic hardship economic hardship exists if satisfaction of the tax_liability in whole or in part would result in the requesting spouse’s being unable to meet his or her reasonable basic living_expenses revproc_2013_34 sec_4 b i r b pincite the requesting spouse would suffer economic hardship if two test sec_3under texas state law a marriage is void if entered into when either party has an existing marriage to another person tex fam code ann sec a west however once the prior marriage is dissolved the later marriage becomes valid after the date of dissolution if the parties have lived together and represented themselves as being married id sec b therefore petitioner and mr contreras’ marriage was valid after the date of his divorce from his common_law wife date are met either a the requesting spouse’s income is below of the federal poverty level or b the requesting spouse’s monthly income exceeds the requesting spouse’s reasonable basic monthly living_expenses by dollar_figure or less and the requesting spouse does not have assets from which the requesting spouse can make payments toward the tax_liability and still meet reasonable basic living_expenses id if the two tests are not met the commissioner considers all facts and circumstances in determining whether the requesting spouse will suffer economic hardship if relief is not granted id a requesting spouse’s current income expenses assets age employment status or history and ability to earn are considered to determine whether the requesting spouse will face economic hardship id see sec_301_6343-1 proced admin regs petitioner relies on child_support and government assistance to meet her basic living_expenses while she has some education she was unemployed throughout the marriage and was able to secure only part-time employment for a brief period after the divorce petitioner’s approximate monthly income is dollar_figure and she has monthly expenses of approximately dollar_figure petitioner’s monthly expenses exceed her monthly income petitioner is behind on her property taxes and other personal liabilities because of a lack of income petitioner’s approximate monthly income is below of the federal poverty guidelines respondent contends that petitioner could seek gainful employment even if wages were imputed to petitioner at her historical earning levels her income would still fall below the federal poverty guidelines accordingly petitioner has met the first prong of the two-part test the second prong of the test requires consideration of whether petitioner has any assets from which she can make payments towards the tax_liabilities and still meet reasonable basic living_expenses respondent contends that petitioner can satisfy her liabilities through the sale of lot sec_12 and respondent also contends that only the joint liabilities for through would be subject_to collection through the district_court action because those were the only years for which tax was assessed before the date of the property transfer this position is contrary to the position taken by the u s department of justice in the pending foreclosure action the u s department of justice is seeking foreclosure on lot sec_12 and to satisfy the federal tax_liens for both petitioner and mr contreras this case concerns only whether petitioner should be afforded relief from joint_and_several_liability under sec_6015 and does not extend to the validity or scope of the lien subject_to judicial foreclosure proceedings in the district_court petitioner owns both lot sec_12 and which she acquired by warranty deed subject_to the federal lien the action in the district_court was filed before the transfer of property to petitioner and has been amended to include not only joint liabilities for through totaling dollar_figure but also mr contreras’ through liabilities totaling dollar_figure even if both properties were sold at their appraisal value of dollar_figure there would be insufficient funds to cover the liabilities pending in the district_court of dollar_figure this does not consider the additional outstanding property_tax liabilities petitioner still owes if petitioner is not afforded relief she will be homeless and without sufficient income to provide for her basic living needs the court finds that she satisfies this element c knowledge in an underpayment case knowledge exists when the requesting spouse knew or had reason to know the nonrequesting spouse would not or could not pay the tax_liability at the time of filing the joint_return revproc_2013_34 sec_4 c ii the requesting spouse will not satisfy this element if on the facts and circumstances it was not reasonable for the requesting spouse to believe the nonrequesting spouse would or could pay the reported tax_liability factors considered when determining whether the requesting spouse knew or should have known the nonrequesting spouse would or could not pay the tax_liability include the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the tax_liability or the household or business finances the requesting spouse’s business or financial expertise and the presence of lavish or unusual expenditures relative to past spending levels id sec_403 i r b pincite in at the time of signing the returns petitioner had been divorced from mr contreras for almost months she did not know mr contreras’ employment status or earnings she did not have any involvement with mr contreras’ business under the circumstances it was not unreasonable for petitioner to believe mr contreras would pay the liabilities as he had before however petitioner did have knowledge that mr contreras failed to pay the amount awarded under the divorce decree at the time of signing the returns she was also aware that the u s department of justice sought foreclosure of her homestead interest in satisfaction of mr contreras’ liabilities notwithstanding the requesting spouse’s knowledge or beliefs that knowledge may be negated if the nonrequesting spouse abused the requesting spouse or maintained control of the household finances by restricting the requesting spouse’s access to financial information such that the nonrequesting spouse’s actions prevented the requesting spouse from questioning or challenging payment of the liability id sec_4 c ii revproc_2013_34 sec_4 c iv states that a buse comes in many forms and can include physical psychological sexual or emotional abuse including efforts to control isolate humiliate and intimidate the requesting spouse or to undermine the requesting spouse’s ability to reason independently and be able to do what is required under the tax laws the court takes all facts and circumstances into account in determining the presence of abuse id sec_4 a requesting spouse must establish that she was the victim of abuse before the return was filed and as a result of that abuse she was not able to challenge the treatment of any items on the return or was not able to question the payment of any balance due reported on the return for fear of the nonrequesting spouse’s retaliation id sec_4 d this court requires substantiation or at a minimum specificity with regard to allegations of abuse see nihiser v commissioner tcmemo_2008_ a generalized claim of abuse is insufficient see thomassen v commissioner tcmemo_2011_88 aff’d 564_fedappx_885 9th cir knorr v commissioner tcmemo_2004_212 to carry this burden it is helpful for the requesting spouse to provide corroborating evidence or substantiation of the alleged abuse see thomassen v commissioner tcmemo_2011_88 see also deihl v commissioner tcmemo_2012_176 wl at abuse is a genuine reason to grant relief from joint_and_several_liability and we are sensitive to the legal and emotional issues related thereto aff’d 603_fedappx_527 9th cir mr contreras’ controlling and abusive behavior hindered petitioner’s ability to question the underpayment and to participate meaningfully in the returns petitioner credibly testified to years of abuse which continued even after the marriage ended her credible testimony was supported by numerous police reports documenting the volatile home environment in addition their daughter testified that her father’s abuse caused them to leave the home several times the court found the daughter’s testimony forthright credible and supportive of petitioner’s claim that she is a victim of spousal abuse petitioner’s claim of abuse is further supported by the divorce decree which included a protective clause for petitioner and her children this clause was in place at the time the joint returns were signed she was not a willing participant in filing the joint returns but rather a victim still being controlled by her ex-husband’s actions petitioner attempted to question the joint federal returns but was redirected to counsel paid for by her ex- husband she signed the returns for and as to form indicating she did not understand the contents of the returns mr contreras’ abusive and controlling behavior prevented petitioner from questioning his ability to pay the liabilities and to participate meaningfully in filing the joint returns after the divorce petitioner did not have knowledge of mr contreras’ inability to pay and reasonably relied on her past experiences mr contreras controlled the records and finances with respect to his construction business which was the only source_of_income during the years in issue years of abuse and control prevented petitioner from adequately questioning the underpayments accordingly the court finds petitioner satisfies this element iii conclusion the court finds that petitioner is entitled to relief from joint_and_several_liability under sec_6015 under a streamlined determination the court has considered all the other arguments made by the parties and to the extent not discussed above finds those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for petitioner
